DETAILED ACTION
Response to Amendment
This action is in response to amendment filed January 06, 2022 for the application # 16/065,065 filed on June 21, 2018. Claims 1, 3-10, and 12-15 are pending and are directed toward PROCESSING OF STATUS DATA IN AN ELECTRONIC DEVICE.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1, 3-10, and 12-15 have been fully considered, but they are moot because of new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 3-10, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over  Cronin et al. (US 2018/0053200, priority March 9, 2015), hereinafter referred to as Cronin.
As per claim 1, Cronin teaches a method of processing status data captured from an electronic device (Wearable database 220 stores personal health parameter data as generally described above, such as raw data acquired using sensor(s) 218 and/or processed versions of the raw data, and may include other data related thereto, Cronin, [0027]), that is to be sent to a remote server (At step 1345, data flagging software 228 prompts wearable device 202 to create a software container based on security settings from flag data GUI 234. Cronin, [0076]), the electronic device comprising a button actionable to switch between at least a first state and a second state, the first and second states being associated with respective status tags in a database of the electronic device (Each "unlock Data"/"Lock Data" soft button 324 allows a user to "lock" corresponding personal health parameter data to keep it from being accessed by any third party data user, regardless of any data sharing settings that would otherwise enable access via rules set in rules GUI 232, and to unlock such personal health parameter data so that it can be accessed by a third party data user pursuant to data sharing settings set in rules GUI 232. Cronin, [0037]), the method comprising the following operations carried out by the electronic device:
capturing status data (Activity 304, Cronin, FIG.3);
upon the capturing of the status data, checking a current state of the actionable button (Lock 328, Cronin, FIG.3);
When a user selects any of "Rules" soft buttons 316, base software 224 causes device 202 to display rules GUI 232 (as will be described in more detail below with reference t FIG. 4). Similarly, when a user selects any of "Flag Data" soft buttons 320, base software 224 causes device 202 to display flag data GUI 234, Cronin, [0037]); and
sending all the captured status data associated with the retrieved status tag to the remote server (If requested data is not flagged, at step 1019 data exchange software 226 causes wearable device 202 to send requested personal health parameter data to data exchange network 206 via communications transceiver 214 and cloud or internet 208. Note that this step 1019 may also be initiated by process endpoint pathway 2 from the portion of process 1000 as described with reference to FIG. 10B, Cronin, [0064]); and
wherein the remote server receives the captured status data associated with the retrieved status tag (At step 1027, data flagging software 228 causes wearable device 202 to read security settings associated with such pulled data. At step 1029, if any flags are read, data flagging software 228 then creates a "software container" for such wearable data. In some embodiments, a "software container" may refer to an entire runtime environment, including one or more applications, plus all code ( e.g., libraries, binaries, configuration files) on that the application needs to run, bundled into a package. By containerizing the application platform and all dependencies, differences in computing environments between wearable device 202 and other environments such as data exchange network 206 or user device 204 may be abstracted away. Cronin, [0065]), and
Cronin, [0066]); and
managing the accessibility of the captured status data based on the privacy parameters, wherein the remote server is configured to be accessed by a user terminal to define additional privacy parameters or to modify the privacy parameters that have been set at the remote server (At step 1120 token software 242 causes data exchange network 206 to determine whether a user has indicated (via their associated wearable device 202) acceptance of an access request, as described in more detail above with respect to FIGS. 7-9. If a request is not accepted, polling step 1105 is reinitiated. If a request has been accepted, at step 1125 token software 242 causes data exchange network 206 to receive requested data (in the form of a software container, if one or more flags are associated with such requested personal health parameter data as described above with reference to FIGS. 10B-l0C) from wearable device 202. At step 1130, token software 242 may cause data exchange network 206 to store transmitted data in exchange database 246. In some instances, token software 242 may execute activated code that is contained in the software container, e.g., to anonymize and/or encrypt health parameter data if not already done at wearable device 202. Cronin, [0073]), the user terminal being different from the electronic device (User device 204, Cronin, FIG. 2 and/or Cronin [0033], [0075]).
As per claim 3, Cronin teaches the method according to claim 1, wherein the method further comprises storing, by the remote server, the captured status data in association with an identifier of the electronic device (Cronin, [0042]).
claim 4, Cronin teaches the method according to claim 3, wherein managing accessibility of the captured data comprises, upon receiving of an access request by a third party server, said access request requesting access to the status data associated with the identifier of the electronic device (Those skilled in the art will readily appreciate that exchange database 246 can be populated by the appropriate parties, which include not only the user of wearable devices 202 and user devices 204, but also by data users including by way of example, doctors (via doctor network 248), gyms (via gym network 250), restaurants (via restaurant network 252), and big data users (via big data network 254), via cloud or Internet 208, using an appropriate application programming interface (API) 256 or other suitable user interface. Cronin, [0032]), restricting the access to the status data based on the privacy parameters (As seen in FIG. 1, at step 105, data exchange software 226 receives a data sharing setting for personal health parameter data of a particular health parameter type ( e.g., one or more of pulse, temperature, heartrate, and other personal health parameter data as described above) that is collected by one or more sensors 218 onboard wearable device 202. At step 110, data exchange software 226 shares personal health parameter data of the health parameter type collected by wearable device 202 with authorized data users, pursuant to a data sharing setting applicable to that particular personal health parameter data. Cronin, [0034]).
As per claim 5, Cronin teaches the method according to claim 4, wherein the status tags comprise at least a private mode tag and a sharing mode tag (Flag data GUI 234 allows a user to set various data sharing settings pertaining to security settings, such as an auto-deletion flag, a data-anonymize flag, and a data-encryption flag, among others. Cronin, [0030]) and wherein restricting the access to the status data comprises:
transmitting, by the one or more processors over one or more communication links, to one or more remote computing devices accessible by a third party data user pursuant to said data sharing setting, personal health parameter data of said health parameter type detected by the one or more sensors, Cronin, [0004]); and
preventing, for at least one third party server, the access to the captured status data by if the associated status tag is the private mode tag (Cronin, [0037]).
As per claim 6, Cronin teaches the method according to claim 5, wherein preventing the access to the captured status data comprises deleting the captured status data from the remote server (In this specific example, these two deletion options (one day after creation, upon access by a data user) are alternatives, as indicated by "OR" logic operator 510 in FIG. 5, such that data is deleted whichever is the first to occur. Cronin, [0041]).
As per claim 7, Cronin teaches the method according to claim 1, wherein the privacy parameters of the captured status data are configurable by a user (Cronin, FIG. 3-5, 8).
As per claim 8, Cronin teaches the method according to claim 1, wherein the captured status data of the electronic device is further stored in association with a user identifier, and wherein, upon subsequent reception of new status data from another electronic device associated with the user identifier, privacy parameters of the new status data are set based on the previously retrieved status tag (Cronin, [0042]). 
Claims 9, 10, and 12-15 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLEG KORSAK/Primary Examiner, Art Unit 2492